Title: From Benjamin Franklin to Samuel Johnson, 11 July 1751
From: Franklin, Benjamin
To: Johnson, Samuel


Dear Sir,
Philada. July 11. 1751
I receiv’d your Favours of June [  and] July 4. I am sorry for the Faults in the I[ntroduction] and shall endeavour to be more careful. The Contents and Introduction are to be prefix’d, tho’ printed last; they shall be plac’d in the same Order as in the M.S. Perhaps a few of the Oeconomy’s might sell in your Parts by your Recommendation: If you think so I would send them by the ½ Doz. or Dozen to s[uch Persons] or Shops as you may mention, free of Charge f[or Sale?] and allow them a Profit; not expecting Pay till [they] are sold. Your good Wishes to our Academy are very obliging. We have now near 100 Scholars [including?] some very young ones. Tuesday last the Trustees visited the Schools, and were exceedingly pleas’d to observe the Proficiency the Lads had made. Mr. Peters having, at the Request of the Trustees compiled a Short Form of Prayers to be used Morning and Evening in the Hall (all the Masters and Scholars present) they were then first introduc’d, with general Approbation. We have lately purchas’d two Lots, one on each Side our former Ground, to prevent being crouded and our Air taken away by future neighbouring Buildings; so we have now a Front of 205 Foot, and our Ground is 200 foot deep, the House 100 foot front by 70 deep, standing in the Middle of the Ground; And this so near the Inhabited Part of the City, that our Bell can be heard all over it. The whole Cost of our Purchases and Building will be near £2500.0.0 of this Currency. The Salaries of our Rector, Masters and Tutors now amount to £635 per Annum. A great Charge, but we have reason to think that in a few Years, the Academy will maintain itself. I am, Dear Sir, Your most obliged humble Servant
B Franklin
